


                                                                  EXECUTION COPY
                                                                  --------------


                          REGISTRATION RIGHTS AGREEMENT

                    This REGISTRATION RIGHTS AGREEMENT (this "AGREEMENT"), dated
as of July 13, 2006, by and among G-III Apparel Group, Ltd., a Delaware
corporation, with headquarters located at 512 Seventh Avenue, New York, New York
10018 (the " COMPANY "), and the undersigned purchasers (each, a "BUYER", and
collectively, the "BUYERS").

                                     WHEREAS

                  A. In connection with (i) the Securities Purchase Agreement,
dated as of July 13, 2006, by and among the Company and the Buyers (the
"SECURITIES PURCHASE AGREEMENT") and (ii) the Securities Purchase Agreement,
dated as of July 13, 2006, by and among Aron Goldfarb and the Buyers (the
"SELLING STOCKHOLDER PURCHASE AGREEMENT"), the Company has agreed, upon the
terms and subject to the conditions set forth in the Securities Purchase
Agreement, to issue and sell to each Buyer (i) shares (the "COMMON SHARES") of
the Company's common stock, par value $0.01 per share (the "COMMON STOCK") and
(ii) certain Warrants (such Warrants, as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof, the
"WARRANTS") to purchase additional shares of Common Stock (as exercised
collectively, the "WARRANT SHARES") in accordance with the terms of the Warrants
and Aron Goldfarb has agreed, upon the terms and subject to the conditions set
forth in the Selling Stockholder Purchase Agreement, to issue and sell to each
Buyer Common Shares.

                  B. In accordance with the terms of the Securities Purchase
Agreement and the Selling Stockholder Purchase Agreement, the Company has agreed
to provide certain registration rights under the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the "SECURITIES ACT"), and applicable state securities
laws.

                  NOW, THEREFORE, in consideration of the premises and the
mutual covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and each
of the Buyers hereby agree as follows:

                  1.  Definitions. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Securities Purchase Agreement. As used in this Agreement, the following terms
shall have the following meanings:

                       a. "BUSINESS DAY" means any day other than Saturday,
Sunday or any other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

                       b. "CLOSING DATE" shall have the meaning set forth in the
Securities Purchase Agreement.

                       c. "EFFECTIVE DATE" means the date that the Registration
Statement is first declared effective by the SEC.

                       d. "EFFECTIVENESS DEADLINE" means the date which is (i)
in the event that the Registration Statement is not subject to review by the
SEC, 90 calendar days after the Closing Date or (ii) in the event that the
Registration Statement is subject to review by the SEC, 120 calendar days after
the Closing Date.






                       e. "FILING DEADLINE" means 30 calendar days after the
Closing Date.

                       f. "INVESTOR" means a Buyer, any transferee or assignee
thereof to whom a Buyer assigns its rights under this Agreement and who agrees
to become bound by the provisions of this Agreement in accordance with Section 9
and any transferee or assignee thereof to whom a transferee or assignee assigns
its rights under this Agreement and who agrees to become bound by the provisions
of this Agreement in accordance with Section 9.

                       g. "PERSON" means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

                       h. "REGISTER," "REGISTERED," and "REGISTRATION" refer to
a registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the Securities Act and pursuant
to Rule 415, and the declaration or ordering of effectiveness of such
Registration Statement(s) by the SEC.

                       i. "REGISTRABLE SECURITIES" means (i) the Common Shares,
(ii) the Warrant Shares issued or issuable upon exercise of the Warrants and
(iii) any shares of capital stock of the Company issued or issuable with respect
to the Common Shares, the Warrant Shares or the Warrants without regard to any
limitations on exercise of the Warrants as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise; provided,
that any Registrable Securities that have been sold pursuant to a Registration
Statement or Rule 144 promulgated under the Securities Act or that are eligible
for resale under Rule 144(k) shall no longer be Registrable Securities. For
purposes of clarification only, the shares of Common Stock being sold by Aron
Goldfarb to the Buyers pursuant to the terms of the Selling Stockholder Purchase
Agreement shall be included in the definition of Registrable Securities.

                       j. "REGISTRATION STATEMENT" means a registration
statement or registration statements of the Company filed under the Securities
Act covering the Registrable Securities.

                       k. "REQUIRED HOLDERS" means the holders of at least a
majority of the Registrable Securities.

                       l. "RULE 415" means Rule 415 under the Securities Act or
any successor rule providing for offering securities on a continuous or delayed
basis.

                       m. "SEC" means the United States Securities and Exchange
Commission.

                       Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Securities Purchase
Agreement.

                  2.   Registration.

                       a. Mandatory Registration. The Company shall prepare,
and, as soon as practicable but in no event later than the Filing Deadline, file
with the SEC a Registration Statement on Form S-3 covering the resale of all of
the Registrable Securities. In the event that Form S-3 is unavailable for such a
registration, the Company shall file a Registration Statement on Form S-1,
subject to the



                                      -2-


provisions of Section 2(d). The Registration Statement shall contain (except if
otherwise directed by the Required Holders) the "Selling Stockholders" and "Plan
of Distribution" sections attached hereto as Exhibit B. The Company shall use
its reasonable best efforts to have the Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
Effectiveness Deadline. By 9:30 a.m. on the Business Day following the Effective
Date, the Company shall file with the SEC in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement.

                       b. Allocation of Registrable Securities. The initial
number of Registrable Securities included in any Registration Statement and each
increase in the number of Registrable Securities included therein shall be
allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time of the Registration Statement
covering such initial number of Registrable Securities or increase thereof is
declared effective by the SEC. In the event that an Investor sells or otherwise
transfers any of such Investor's Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in the Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement In no event shall the
Company include any securities other than (i) Registrable Securities and (ii)
such number of shares of Common Stock as may be requested pursuant to the
exercise of existing piggyback registration rights disclosed in the schedules to
the Securities Purchase Agreement, in any Registration Statement without the
prior written consent of the Required Holders.

                       c. Legal Counsel. Subject to Section 5 hereof, the
Required Holders shall have the right to select one legal counsel to review and
oversee any registration pursuant to this Section 2 ("LEGAL COUNSEL"), which
shall be Lowenstein Sandler PC or such other counsel as thereafter designated by
the Required Holders. The Company and Legal Counsel shall reasonably cooperate
with each other in performing the Company's obligations under this Agreement.

                       d. Ineligibility for Form S-3. In the event that Form S-3
is not available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form reasonably acceptable to the Required
Holders and (ii) undertake to register the Registrable Securities on Form S-3 as
soon as such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.

                       e. Sufficient Number of Shares Registered. In the event
the number of shares available under a Registration Statement filed pursuant to
Section 2(a) is insufficient to cover all of the Registrable Securities required
to be covered by such Registration Statement or an Investor's allocated portion
of the Registrable Securities pursuant to Section 2(b), the Company shall amend
the applicable Registration Statement, or file a new Registration Statement (on
the short form available therefor, if applicable), or both, so as to cover at
least 125% of the number of such Registrable Securities as of the trading day
immediately preceding the date of the filing of such amendment or new
Registration Statement, in each case, as soon as practicable, but in any event
not later than fifteen (15) days after the Company becomes aware of the
necessity therefor. The Company shall use its reasonable best efforts to cause
such amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed "insufficient to cover all of the Registrable Securities" if at any
time the number of shares of Common Stock available for resale under such
Registration Statement




                                       -3-


is less than the number of Registrable Securities. The calculation set forth in
the foregoing sentence shall be made without regard to any limitations on the
exercise of the Warrants and such calculation shall assume that the Warrants are
then exercisable into shares of Common Stock.

                       f. Effect of Failure to File and Obtain and Maintain
Effectiveness of Registration Statement. Subject to Section 4, if (i) a
Registration Statement covering all of the Registrable Securities required to be
covered thereby and required to be filed by the Company pursuant to this
Agreement is (A) not filed with the SEC on or before the respective Filing
Deadline (a "FILING FAILURE") or (B) not declared effective by the SEC on or
before the respective Effectiveness Deadline (an "EFFECTIVENESS FAILURE") or
(ii) on any day after the Effective Date sales of all of the Registrable
Securities required to be included on such Registration Statement cannot be made
(other than during an Allowable Grace Period (as defined in Section 3(r))
pursuant to such Registration Statement or otherwise (including, without
limitation, because of a failure to keep such Registration Statement effective,
to disclose such information as is necessary for sales to be made pursuant to
such Registration Statement, to register a sufficient number of shares of Common
Stock or to maintain the listing of the Common Stock) (a "MAINTENANCE FAILURE")
then, as partial relief for the damages to any holder by reason of any such
delay in or reduction of its ability to sell the underlying shares of Common
Stock (which remedy shall not be exclusive of any other remedies available at
law or in equity), the Company shall pay to each holder of Registrable
Securities relating to such Registration Statement an amount in cash equal to
one and one half percent (1.5%) of the aggregate Purchase Price (as such term is
defined in the Securities Purchase Agreement) of such Investor's Common Shares
relating to the Registrable Securities included in such Registration Statement
on each of the following dates: (i) the initial day of a Filing Failure and on
every thirtieth day (pro rated for periods totaling less than thirty days) after
a Filing Failure until such Filing Failure is cured; (ii) the initial day of an
Effectiveness Failure and on every thirtieth day (pro rated for periods totaling
less than thirty days) after an Effectiveness Failure until such Effectiveness
Failure is cured; and (iii) the initial day of a Maintenance Failure and on
every thirtieth day (pro rated for periods totaling less than thirty days) after
a Maintenance Failure until such Maintenance Failure is cured. The payments to
which a holder shall be entitled pursuant to this Section 2(f) are referred to
herein as "REGISTRATION DELAY PAYMENTS." Registration Delay Payments shall be
paid on the day of the Filing Failure, Effectiveness Failure and the initial day
of a Maintenance Failure, as applicable, and thereafter on the earlier of (I)
every thirtieth day after the event or failure giving rise to the Registration
Delay Payments has occurred and (II) the third Business Day after the event or
failure giving rise to the Registration Delay Payments is cured. In the event
the Company fails to make Registration Delay Payments in a timely manner, such
Registration Delay Payments shall bear interest at the rate of one and one half
percent (1.5%) per month (prorated for partial months) until paid in full.
Notwithstanding anything herein to the contrary, (i) no Registration Delay
Payments shall be due and payable with respect to the Warrants or the Warrant
Shares, (ii) the Registration Delay Payments payable to any Investor in any
thirty (30) day period shall not exceed one and one half percent (1.5%) of the
aggregate Purchase Price of such Investor's Common Shares, and (iii) in no event
shall the Registration Delay Payments exceed ten percent (10%) of the aggregate
Purchase Price of such Investor's Common Shares.

                   3. Related Obligations. At such time as the Company is
obligated to file a Registration Statement with the SEC pursuant to Section
2(a), 2(d) or 2(e), the Company will use its reasonable best efforts to effect
the registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:

                       a. The Company shall promptly prepare and file with the
SEC a Registration Statement with respect to the Registrable Securities and use
its reasonable best efforts to cause such Registration Statement relating to the
Registrable Securities to become effective as soon as practicable after such
filing (but in no event later than the Effectiveness Deadline). The Company
shall



                                      -4-


keep each Registration Statement effective pursuant to Rule 415 at all times
until the earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or any successor thereto) promulgated under
the Securities Act or (ii) the date on which the Investors shall have sold all
of the Registrable Securities covered by such Registration Statement (the
"REGISTRATION PERIOD"). The Company shall ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading. The term "best efforts"
shall mean, among other things, that the Company shall submit to the SEC, within
two (2) Business Days after the later of the date that (i) the Company learns
that no review of a particular Registration Statement will be made by the staff
of the SEC or that the staff has no further comments on a particular
Registration Statement, as the case may be, and (ii) the approval of Legal
Counsel pursuant to Section 3(c) (which approval is immediately sought), a
request for acceleration of effectiveness of such Registration Statement to a
time and date not later than 48 hours after the submission of such request.

                       b. The Company shall prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and, during such period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the "1934 ACT"), the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC as soon as
practicable but in no event more than two (2) Business Days after the filing of
the 1934 Act report which created the requirement for the Company to amend or
supplement such Registration Statement.

                       c. The Company shall (A) permit Legal Counsel to review
and comment upon (i) a Registration Statement at least three (3) Business Days
prior to its filing with the SEC and (ii) all amendments and supplements to all
Registration Statements (except for Annual Reports on Form 10-K, and Quarterly
Reports on Form 10-Q and Current Reports on Form 8-K and any similar or
successor reports) within a reasonable number of days prior to their filing with
the SEC, and (B) not file any Registration Statement or amendment or supplement
thereto in a form to which Legal Counsel reasonably objects. Notwithstanding the
foregoing, in no event shall the filing with the SEC of any such Registration
Statement or amendment or supplement thereto be delayed beyond the date and time
on which it is required by law to be filed. The Company shall not submit a
request for acceleration of the effectiveness of a Registration Statement or any
amendment or supplement thereto without the prior approval of Legal Counsel,
which consent shall not be unreasonably withheld or delayed. The Company shall
furnish to Legal Counsel, without charge, (i) copies of any correspondence from
the SEC or the staff of the SEC to the Company or its representatives relating
to any Registration Statement, (ii) promptly after the same is prepared and
filed with the SEC, one copy of any Registration Statement and any amendment(s)
thereto, including financial statements and schedules, all documents
incorporated therein by reference, if requested by an Investor and not otherwise
available on the EDGAR system, and all exhibits and (iii) upon the effectiveness
of any Registration Statement, ten (10) copies of the prospectus included in
such



                                      -5-


Registration Statement and all amendments and supplements thereto. The Company
shall reasonably cooperate with Legal Counsel in performing the Company's
obligations pursuant to this Section 3.

                       d. The Company shall furnish to each Investor whose
Registrable Securities are included in any Registration Statement, without
charge, (i) promptly after the same is prepared and filed with the SEC, at least
one copy of such Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by an Investor and not otherwise available on the EDGAR
system, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, ten (10) copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request)
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by such
Investor.

                       e. The Company shall use its reasonable best efforts to
(i) register and qualify, unless an exemption from registration and
qualification applies, the resale by Investors of the Registrable Securities
covered by a Registration Statement under such other securities or "blue sky"
laws of all applicable jurisdictions in the United States, (ii) prepare and file
in those jurisdictions, such amendments (including post-effective amendments)
and supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Legal Counsel and each Investor who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or "blue sky" laws of any jurisdiction in the United States
or its receipt of notice of the initiation or threatening of any proceeding for
such purpose.

                       f. The Company shall notify Legal Counsel and each
Investor in writing of the happening of any event, as promptly as practicable
after becoming aware of such event, as a result of which the prospectus included
in a Registration Statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (provided that in no event shall such
notice contain any material, nonpublic information), and, subject to Section
3(r), promptly prepare a supplement or amendment to such Registration Statement
to correct such untrue statement or omission, and deliver ten (10) copies of
such supplement or amendment to Legal Counsel and each Investor (or such other
number of copies as Legal Counsel or such Investor may reasonably request). The
Company shall also promptly notify Legal Counsel and each Investor in writing
(i) when a prospectus or any prospectus supplement or post-effective amendment
has been filed, and when a Registration Statement or any post-effective
amendment has become effective (notification of such effectiveness shall be
delivered to Legal Counsel and each Investor by facsimile or e-mail on the same
day of such effectiveness and by overnight mail), (ii) of any request by the SEC
for amendments or supplements to a Registration Statement or related prospectus
or related information, and (iii) of the Company's reasonable determination that
a post-effective amendment to a Registration Statement would be appropriate.




                                      -6-


                       g. The Company shall use its reasonable best efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and each Investor who
holds Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of notice of the initiation or threat of any
proceeding for such purpose.

                       h. If any Investor may be required under applicable
securities law to be described in the Registration Statement as an underwriter,
the Company shall make available for inspection by (i) any Investor, (ii) Legal
Counsel and (iii) one firm of accountants or other agents retained by the
Investors (collectively, the "INSPECTORS"), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the "RECORDS"), as shall be reasonably deemed necessary by each
Inspector, and cause the Company's officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
that each Inspector shall agree in writing to hold in strict confidence and
shall not make any disclosure (except to an Investor) or use of any Record or
other information which the Company determines in good faith to be confidential,
and of which determination the Inspectors are so notified, unless (a) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in any Registration Statement or is otherwise required under the
Securities Act, (b) the release of such Records is ordered pursuant to a final,
non-appealable subpoena or order from a court or government body of competent
jurisdiction, or (c) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement of which the Inspector has knowledge. Each Investor agrees that
it shall, upon learning that disclosure of such Records is sought in or by a
court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors' ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

                       i. The Company shall hold in confidence and not make any
disclosure of information concerning an Investor provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws or the applicable trading market, (ii) the disclosure of such
information is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning an Investor is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to such Investor and allow such Investor, at
the Investor's expense, to undertake appropriate action to prevent disclosure
of, or to obtain a protective order for, such information.

                       j. The Company shall use its reasonable best efforts
either to (i) cause all of the Registrable Securities covered by a Registration
Statement to be listed on each securities exchange on which securities of the
same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange or (ii) secure designation and quotation of all the Registrable
Securities covered by a Registration Statement on The Nasdaq Global Market or
(iii) if, despite the Company's reasonable best efforts, the Company is
unsuccessful in satisfying the preceding clauses (i) and (ii), to secure the
inclusion for quotation of all of the Registrable Securities on the American
Stock Exchange for such Registrable Securities and, without limiting the



                                      -7-


generality of the foregoing, to use its reasonable best efforts to arrange for
at least two market makers to register with the National Association of
Securities Dealers, Inc. ("NASD") as such with respect to such Registrable
Securities or (iv) if, despite the Company's reasonable best efforts, the
Company is unsuccessful in satisfying the preceding clauses (i)-(iii), to secure
the inclusion for quotation of all of the Registrable Securities on the NASD's
OTC Bulletin Board. The Company shall pay all fees and expenses in connection
with satisfying its obligation under this Section 3(j).

                       k. The Company shall cooperate with the Investors who
hold Registrable Securities being offered and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Investors may reasonably
request and registered in such names as the Investors may request.

                       l. If requested by an Investor, the Company shall (i) as
soon as practicable incorporate in a prospectus supplement or post-effective
amendment such information as an Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) as soon as practicable make all required filings of
such prospectus supplement or post-effective amendment after being notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by an Investor holding any
Registrable Securities.

                       m. The Company shall use its reasonable best efforts to
cause the Registrable Securities covered by a Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities.

                       n. The Company shall make generally available to its
security holders as soon as practical, but not later than ninety (90) days after
the close of the period covered thereby, an earnings statement (in form
complying with, and in the manner provided by, the provisions of Rule 158 under
the Securities Act) covering a twelve-month period beginning not later than the
first day of the Company's fiscal quarter next following the effective date of a
Registration Statement.

                       o. The Company shall otherwise use its reasonable best
efforts to comply with all applicable rules and regulations of the SEC in
connection with any registration hereunder.

                       p. On the date hereof, the Company shall furnish
instructions to its transfer agent in the form attached hereto as Exhibit A.

                       q. Within two (2) Business Days after a Registration
Statement which covers Registrable Securities is ordered effective by the SEC,
the Company shall deliver, and shall cause legal counsel for the Company to
deliver, to the transfer agent for such Registrable Securities (with copies to
the Investors whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the SEC in the form attached hereto as Exhibit A.

                       r. Notwithstanding anything to the contrary herein, at
any time after the Effective Date, the Company may delay the disclosure of
material, non-public information concerning the



                                      -8-


Company the disclosure of which at the time is not, in the good faith opinion of
the Board of Directors of the Company in consultation with its counsel, in the
best interest of the Company (a "GRACE PERIOD"); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed twenty (20)
consecutive trading days and forty (40) trading days (which need not be
consecutive) and the first day of any Grace Period must be at least two (2)
trading days after the last day of any prior Grace Period (each, an "ALLOWABLE
GRACE PERIOD"). For purposes of determining the length of a Grace Period above,
the Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 3(g) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
the Grace Period, the Company shall again be bound by the first sentence of
Section 3(f) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable. Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
of Registrable Securities with respect to which an Investor has entered into a
contract for sale and delivered a copy of the prospectus included as part of the
applicable Registration Statement (unless an exemption from such prospectus
delivery requirement exists) prior to the Investor's receipt of the notice of a
Grace Period and for which the Investor has not yet settled.

                  4.   Obligations of the Investors.

                       a. At least five (5) Business Days prior to the first
anticipated filing date of a Registration Statement, the Company shall notify
each Investor in writing of the information the Company requires from each such
Investor if such Investor elects to have any of such Investor's Registrable
Securities included in such Registration Statement. It shall be a condition
precedent to the obligations of the Company to complete the registration
pursuant to this Agreement with respect to the Registrable Securities of a
particular Investor that such Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.

                       b. Each Investor, by such Investor's acceptance of the
Registrable Securities, agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder, unless such Investor has notified the Company
in writing of such Investor's election to exclude all of such Investor's
Registrable Securities from such Registration Statement.

                       c. Each Investor agrees that, upon receipt of any notice
from the Company of the happening of any event of the kind described in first
sentence of Section 3(f), Section 3(g) or Section 3(q), such Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until such
Investor's receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(g) or the first sentence of 3(f) or receipt of notice
that no supplement or amendment is required. Notwithstanding anything to the
contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in accordance with the
terms of the Securities Purchase Agreement in connection with any sale of
Registrable Securities with respect to which an Investor has entered into a
contract for



                                      -9-


sale prior to the Investor's receipt of a notice from the Company of the
happening of any event of the kind described in the first sentence of Section
3(f), Section 3(g) or Section 3(q) and for which the Investor has not yet
settled.

                       d. Each Investor covenants and agrees that it will comply
with any applicable prospectus delivery requirements of the Securities Act as
applicable to it or an exemption therefrom in connection with sales of
Registrable Securities pursuant to a Registration Statement.

                  5. Expenses of Registration. All reasonable expenses, other
than underwriting discounts and commissions and the legal fees and expenses of
the Legal Counsel, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company shall be paid by the Company.
All underwriting discounts and selling commissions applicable to the sale of the
Registrable Securities and the legal fees and expenses of the Legal Counsel
shall be paid by the Investors.

                  6. Indemnification. In the event any Registrable Securities
are included in a Registration Statement under this Agreement:

                       a. To the fullest extent permitted by law, the Company
will, and hereby does, indemnify, hold harmless and defend each Investor, the
directors, officers, members, partners, employees, agents, representatives of,
and each Person, if any, who controls any Investor within the meaning of the
Securities Act or the 1934 Act (each, an "INDEMNIFIED PERSON"), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys' fees, amounts paid in settlement or expenses, joint
or several, (collectively, "CLAIMS") incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto ("INDEMNIFIED
DAMAGES"), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other "blue sky" laws of any jurisdiction
in which Registrable Securities are offered ("BLUE SKY FILING"), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading or (iii) any violation or
alleged violation by the Company of the Securities Act, the 1934 Act, any other
law, including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, "Violations"). Subject to Section
6(c), the Company shall reimburse the Indemnified Persons, promptly as such
expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Indemnified Person for such
Indemnified Person expressly for use in connection with the preparation of the
Registration



                                      -10-


Statement or any such amendment thereof or supplement thereto and (ii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 9.

                       b. In connection with any Registration Statement in which
an Investor is participating, each such Investor agrees to severally and not
jointly indemnify, hold harmless and defend, to the same extent and in the same
manner as is set forth in Section 6(a), the Company, each of its directors, each
of its officers who signs the Registration Statement, employees, agents,
representatives and each Person, if any, who controls the Company within the
meaning of the Securities Act or the 1934 Act (each, an "INDEMNIFIED PARTY"),
against any Claim or Indemnified Damages to which any of them may become
subject, under the Securities Act, the 1934 Act or otherwise, insofar as such
Claim or Indemnified Damages arise out of or are based upon any Violation, in
each case to the extent, and only to the extent, that such Violation occurs in
reliance upon and in conformity with written information furnished to the
Company by such Investor expressly for use in connection with such Registration
Statement; and, subject to Section 6(c), such Investor will reimburse any legal
or other expenses reasonably incurred by an Indemnified Party in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld or
delayed; provided, further, however, that the Investor shall be liable under
this Section 6(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to such Investor as a result of the sale of
Registrable Securities pursuant to such Registration Statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(b) with respect to any preliminary prospectus shall
not inure to the benefit of any Indemnified Party if the untrue statement or
omission of material fact contained in the preliminary prospectus was corrected
on a timely basis in the prospectus, as then amended or supplemented.

                       c. Promptly after receipt by an Indemnified Person or
Indemnified Party under this Section 6 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Indemnified Person or Indemnified Party shall, if a Claim in
respect thereof is to be made against any indemnifying party under this Section
6, deliver to the indemnifying party a written notice of the commencement
thereof, and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel mutually satisfactory to the indemnifying party and the Indemnified
Person or the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of Indemnified Person or Indemnified Party, as the
case may be, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding. In the case of an Indemnified Person, legal counsel referred to in
the immediately preceding sentence shall be selected by the Investors holding at
least a majority in interest of the Registrable Securities included in the
Registration Statement to which the Claim relates. The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying



                                      -11-


party and shall furnish to the indemnifying party all information reasonably
available to the Indemnified Party or Indemnified Person which relates to such
action or Claim. The indemnifying party shall keep the Indemnified Party or
Indemnified Person reasonably apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is materially prejudiced in its ability to
defend such action.

                       d. The indemnification required by this Section 6 shall
be made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified Damages
are incurred.

                       e. The indemnity agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

                  7.   Contribution. If the indemnification provided for in
Section 6 is held by a court of competent jurisdiction to be unavailable to an
Indemnified Person with respect to any loss, liability, claim, damage or expense
referred to herein, then the indemnifying party, in lieu of indemnifying such
Indemnified Person hereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such loss, liability, claim, damage or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the Indemnified Person on the
other in connection with the statements or omissions (or alleged statements or
omissions) which resulted in such loss, liability, claim, damage or expense, as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and of the Indemnified Person shall be determined by
reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the indemnifying party or by
the Indemnified Person and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that: (i) no contribution shall be made under circumstances
where the maker would not have been liable for indemnification under the fault
standards set forth in Section 6 of this Agreement, (ii) no Person involved in
the sale of Registrable Securities which Person is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act) in
connection with such sale shall be entitled to contribution from any Person
involved in such sale of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (iii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.



                                      -12-


                  8.   Reports Under the 1934 Act. With a view to making
available to the Investors the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the SEC that may at
any time permit the Investors to sell securities of the Company to the public
without registration ("RULE 144"), the Company agrees to:

                       a. make and keep public information available, as those
terms are understood and defined in Rule 144;

                       b. file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the 1934
Act so long as the Company remains subject to such requirements and the filing
of such reports and other documents is required for the applicable provisions of
Rule 144; and

                       c. furnish to each Investor so long as such Investor owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144, the Securities Act and the 1934 Act, (ii) if not available on EDGAR, a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested to permit the Investors to sell such securities
pursuant to Rule 144 without registration.

                  9.   Assignment of Registration Rights. The rights under this
Agreement shall be automatically assignable by the Investors to any transferee
of all or any portion of such Investor's Registrable Securities if: (i) the
Investor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act or applicable state securities laws; (iv) at or before the time
the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of the Securities
Purchase Agreement.

                  10.  Amendment of Registration Rights. Provisions of this
Agreement may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

                  11.  Miscellaneous.

                       a. A Person is deemed to be a holder of Registrable
Securities whenever such Person owns or is deemed to own of record such
Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the such record owner of such Registrable
Securities.



                                      -13-


                       b. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

                           If to the Company:

                                    G-III Apparel Group, Ltd.
                                    512 Seventh Avenue
                                    New York, New York 10018
                                    Telephone:       (212) 403-0500
                                    Facsimile:       (212) 719-0921
                                    Attention:       Wayne Miller

                           With a copy (for informational purposes only) to:

                                    Fulbright & Jaworski L.L.P.
                                    666 Fifth Avenue
                                    New York, New York 10103
                                    Telephone:       (212) 318-3000
                                    Facsimile:       (212) 318-3400
                                    Attention:       Neil Gold, Esq.

                           If to Legal Counsel:

                                    Lowenstein Sandler PC
                                    1251 Avenue of the Americas
                                    New York, New York  10020
                                    Telephone:       (212) 262-6700
                                    Facsimile:       (212) 262-7402
                                    Attention:       Michael D. Maline, Esq.

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

                       c. Failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.



                                      -14-


                       d. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

                       e. This Agreement, the other Transaction Documents (as
defined in the Securities Purchase Agreement) and the instruments referenced
herein and therein constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement, the other Transaction Documents and the
instruments referenced herein and therein supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

                       f. Subject to the requirements of Section 9, this
Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto.

                       g. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

                       h. This Agreement may be executed in identical
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement. This Agreement, once executed by a party,
may be delivered to the other party hereto by facsimile transmission of a copy
of this Agreement bearing the signature of the party so delivering this
Agreement.

                       i. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

                       j. All consents and other determinations required to be
made by the Investors pursuant to this Agreement shall be made, unless otherwise
specified in this Agreement, by the Required Holders.



                                      -15-


                       k. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent and no
rules of strict construction will be applied against any party, determined as if
all Warrants then outstanding have been exercised for Registrable Securities
without regard to any limitations on exercises of the Warrants.

                       l. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

                       m. The obligations of each Buyer hereunder are several
and not joint with the obligations of any other Buyer, and no provision of this
Agreement is intended to confer any obligations on any Buyer vis-a-vis any other
Buyer. Nothing contained herein, and no action taken by any Buyer pursuant
hereto, shall be deemed to constitute the Buyers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Buyers are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated herein.

                            [Signature Page Follows]
















                                      -16-






         IN WITNESS WHEREOF, each Buyer and the Company have caused their
respective signature page to this Registration Rights Agreement to be duly
executed as of the date first written above.


                                       COMPANY:

                                       G-III APPAREL GROUP, LTD.



                                       By: /S/ WAYNE S. MILLER
                                           -------------------------------
                                        Name:  Wayne S. Miller
                                        Title: Chief Operating Officer













         IN WITNESS WHEREOF, each Buyer and the Company have caused their
respective signature page to this Registration Rights Agreement to be duly
executed as of the date first written above.

                                 BUYERS:

                                 PRENTICE CAPITAL PARTNERS, LP
                                 By:  Prentice Capital GP, LLC


                                 By:    /S/ MATHEW B. HOFFMAN
                                        ---------------------
                                        Name: Mathew B. Hoffman
                                        Title:   General Counsel

                                 PRENTICE CAPITAL PARTNERS QP, LP
                                 By:  Prentice Capital GP, LLC


                                 By:    /S/ MATHEW B. HOFFMAN
                                        ---------------------
                                        Name: Mathew B. Hoffman
                                        Title:   General Counsel

                                 PRENTICE CAPITAL OFFSHORE, LTD.
                                 By:  Prentice Capital Management, LP, its investment manager


                                 By:    /S/ MATHEW B. HOFFMAN
                                        ---------------------
                                        Name: Mathew B. Hoffman
                                        Title:   General Counsel

                                 GPC XLIII, LLC
                                 By:  Prentice Capital Management, LP, its advisor


                                 By:    /S/ MATHEW B. HOFFMAN
                                        ---------------------
                                        Name: Mathew B. Hoffman
                                        Title:   General Counsel

                                 PEC I, LLC
                                 By:  Prentice Capital Management, LP, its manager


                                 By:    /S/ MATHEW B. HOFFMAN
                                        ---------------------
                                        Name: Mathew B. Hoffman
                                        Title:   General Counsel

                                 S.A.C. CAPITAL ASSOCIATES, LLC
                                 By: S.A.C. Capital Advisors, LLC


                                 By:    /S/ PETER A. NUSSBAUM
                                        ---------------------
                                        Name: Peter A. Nussbaum
                                        Title:   General Counsel






                               SCHEDULE OF BUYERS



                                                               BUYER ADDRESS                BUYER'S REPRESENTATIVE'S ADDRESS
                     BUYER                                 AND FACSIMILE NUMBER                   AND FACSIMILE NUMBER
                     -----                                 --------------------                   --------------------

PRENTICE CAPITAL PARTNERS, LP                      c/o Prentice Capital Management,           Lowestein Sandler PC
                                                   L.P.                                       1251 Avenue of the Americas
                                                   623 Fifth Avenue, 32nd Floor               New York, New York  10020
                                                   New York, New York 10022                   Attention:  Michael D. Maline,
                                                   Attention: Mathew Hoffman                  Esq.
                                                   Fax:  (212) 756-1471                       Facsimile: (212) 262-7402
                                                   Telephone: (212) 756-8051                  Telephone:  (212) 262-6700

PRENTICE CAPITAL PARTNERS QP, LP                   c/o Prentice Capital Management,           Lowenstein Sandler PC
                                                   L.P.                                       1251 Avenue of the Americas
                                                   623 Fifth Avenue, 32nd Floor               New York, New York  10020
                                                   New York, New York 10022                   Attention:  Michael D. Maline,
                                                   Attention: Mathew Hoffman                  Esq.
                                                   Fax:  (212) 756-1471                       Facsimile: (212) 262-7402
                                                   Telephone: (212) 756-8051                  Telephone:  (212) 262-6700

PRENTICE CAPITAL OFFSHORE, LTD.                    c/o Prentice Capital Management,           Lowenstein Sandler PC
                                                   L.P.                                       1251 Avenue of the Americas
                                                   623 Fifth Avenue, 32nd Floor               New York, New York  10020
                                                   New York, New York 10022                   Attention:  Michael D. Maline,
                                                   Attention: Mathew Hoffman                  Esq.
                                                   Fax:  (212) 756-1471                       Facsimile: (212) 262-7402
                                                   Telephone: (212) 756-8051                  Telephone:  (212) 262-6700

GPC XLIII, LLC                                     c/o Prentice Capital Management,           Lowenstein Sandler PC
                                                   L.P.                                       1251 Avenue of the Americas
                                                   623 Fifth Avenue, 32nd Floor               New York, New York  10020
                                                   New York, New York 10022                   Attention:  Michael D. Maline,
                                                   Attention: Mathew Hoffman                  Esq.
                                                   Fax:  (212) 756-1471                       Facsimile: (212) 262-7402
                                                   Telephone: (212) 756-8051                  Telephone:  (212) 262-6700

PEC I, LLC                                         c/o Prentice Capital Management,           Lowenstein Sandler PC
                                                   L.P.                                       1251 Avenue of the Americas
                                                   623 Fifth Avenue, 32nd Floor               New York, New York  10020
                                                   New York, New York 10022                   Attention:  Michael D. Maline,
                                                   Attention: Mathew Hoffman                  Esq.
                                                   Fax:  (212) 756-1471                       Facsimile: (212) 262-7402
                                                   Telephone: (212) 756-8051                  Telephone:  (212) 262-6700

S.A.C. CAPITAL ASSOCIATES, LLC                     c/o S.A.C. Capital Advisors, LLC           Willkie Farr & Gallagher LLP
                                                   72 Cummings Point Road                     787 Seventh Avenue
                                                   Stamford, Connecticut 06902                New York, New York  10019
                                                   Attn: Peter Nussbaum                       Attention:  Robert B. Stebbins,
                                                   Telephone: (203) 890-2094                  Esq.
                                                   Facsimile: (203) 890-2393                  Facsimile: (212) 728-9736
                                                                                              Telephone:  (212) 728-8736
                                                   with a copy to:

                                                   Prentice Capital Management, L.P.
                                                   623 Fifth Avenue
                                                   32nd Floor
                                                   New York, New York 10022
                                                   Attn: Mathew Hoffman
                                                   Telephone: (212) 756-8051
                                                   Facsimile: (212) 756-1471










                                                                      EXHIBIT A
                         FORM OF NOTICE OF EFFECTIVENESS
                            OF REGISTRATION STATEMENT

Mr. Steven J. Hoffman
Wells Fargo Bank, N.A.
Shareowner Services
MAC N9100-030
161 North Concord Exchange
South St. Paul, MN  55075-1139

                  Re:      G-III Apparel Group, Ltd.

Ladies and Gentlemen:


                  [We are][I am] counsel to G-III Apparel Group, Ltd., a
Delaware corporation (the "COMPANY"), and have represented the Company in
connection with that certain Securities Purchase Agreement (the "SECURITIES
PURCHASE AGREEMENT") entered into by and among the Company and the buyers named
therein (collectively, the "HOLDERS") pursuant to which the Company issued to
the Holders shares of the Company's common stock, $0.01 par value per share (the
"COMMON STOCK") and warrants exercisable for shares of Common Stock (the
"WARRANTS"). Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement with the Holders (the "REGISTRATION
RIGHTS AGREEMENT") pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the shares of Common Stock issuable pursuant to the
Securities Purchase Agreement and the shares of Common Stock issuable upon
exercise of the Warrants, under the Securities Act of 1933, as amended (the
"1933 ACT"). In connection with the Company's obligations under the Registration
Rights Agreement, on ____________ ___, 200_, the Company filed a Registration
Statement on Form S-1 (File No. 333-_____________) (the "REGISTRATION
STATEMENT") with the Securities and Exchange Commission (the "SEC") relating to
the Registrable Securities which names each of the Holders as a selling
shareholder thereunder.

                  In connection with the foregoing, [we][I] advise you that a
member of the SEC's staff has advised [us][me] by telephone that the SEC has
entered an order declaring the Registration Statement effective under the 1933
Act at [ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and
[we][I] have no knowledge, after telephonic inquiry of a member of the SEC's
staff, that any stop order suspending its effectiveness has been issued or that
any proceedings for that purpose are pending before, or threatened by, the SEC
and the Registrable Securities are available for resale under the 1933 Act
pursuant to the Registration Statement.

                  This letter, subject to the assumptions set forth below, shall
serve as our standing opinion to you that the shares of Common Stock are freely
transferable by the Holders pursuant to the Registration Statement. You need not
require further letters from us to effect any future legend-free issuance or
reissuance of shares of Common Stock to the Holders as contemplated by the
Company's Irrevocable Transfer Agent Instructions dated July 13, 2006. In
rendering the foregoing opinion, we have assumed that, at the time of any
transfer pursuant to the Registration Statement, (a) such Registration Statement
will be effective and will not be the subject of any pending proceeding or
examination under Section 8(d) or 8(e) of the 1933 Act; (b) neither the Company,
nor any underwriter or participating dealer, if any, with respect to any
offering to effect a transfer pursuant to the Registration Statement, is the
subject of a pending proceeding under Section 8A of the 1933 Act in connection
with such offering; (c) that the Company will have filed with the SEC a
prospectus that satisfies the requirements of Section





10(a) of the Securities Act and that such prospectus as of the time of such
transfer does not contain an untrue statement of material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein not misleading; (d) that the Company has not suspended the
use of the Registration Statement as permitted under the terms of the
Registration Rights Agreement; and (e) the transfer is not a transfer of Warrant
Shares not then covered by the Registration Statement due to the occurrence of
anti-dilution adjustments under the terms of the Warrants such that the
Registration Statement, as then in effect, does not cover the resale of a
sufficient number of Warrant Shares.


                                                 Very truly yours,

                                                 [ISSUER'S COUNSEL]


                                                 By:
                                                    ---------------------
CC:      [LIST NAMES OF HOLDERS]








                                                                       EXHIBIT B

                              SELLING STOCKHOLDERS

         The shares of Common Stock being offered by the selling shareholders
were issued pursuant to the Securities Purchase Agreement and are issuable upon
exercise of the warrants. For additional information regarding the issuance of
those shares and warrants, see "Private Placement of Shares and Warrants" above.
We are registering the shares of Common Stock in order to permit the selling
shareholders to offer the shares for resale from time to time. [Except for the
ownership of the Shares and Warrants issued pursuant to the Securities Purchase
Agreement, the selling shareholders have not had any material relationship with
us within the past three years.]

         The table below lists the selling shareholders and other information
regarding the beneficial ownership of the shares of Common Stock by each of the
selling shareholders. The second column lists the number of shares of Common
Stock beneficially owned by each selling shareholder, based on its ownership of
the shares of Common Stock and warrants, as of ________, 2006, assuming exercise
of the warrants held by the selling shareholders on that date, without regard to
any limitations on exercise.

         The third column lists the shares of Common Stock being offered by this
prospectus by the selling shareholders.

         In accordance with the terms of registration rights agreements with the
selling shareholders, this prospectus generally covers the resale of at least
the sum of (i) the number of shares of Common Stock issued as of the trading day
immediately preceding the date the registration statement is initially filed
with the SEC and (ii) the number of shares of Common Stock issuable upon
exercise of the related warrants as of the trading day immediately preceding the
date the registration statement is initially filed with the SEC. Because the
exercise price of the warrants may be adjusted, the number of shares that will
actually be issued may be more or less than the number of shares being offered
by this prospectus. The fourth column assumes the sale of all of the shares
offered by the selling shareholders pursuant to this prospectus.

         Under the terms of the warrants, a selling shareholder may not exercise
the warrants to the extent such exercise would cause such selling shareholder,
together with its affiliates, to beneficially own a number of shares of Common
Stock which would exceed 4.99% of our then outstanding shares of Common Stock
following such exercise, excluding for purposes of such determination shares of
Common Stock issuable upon exercise of the warrants which have not been
exercised. Pursuant to the terms of the warrants, a selling shareholder, by 61
days' written notice to us, may increase or decrease this percentage to any
other percentage not in excess of 9.99%. The number of shares in the second
column does not reflect this limitation. The selling shareholders may sell all,
some or none of their shares in this offering. See "Plan of Distribution."




                                                                       MAXIMUM NUMBER OF
                                            NUMBER OF ORDINARY       ORDINARY SHARES TO BE      NUMBER OF ORDINARY
                                          SHARES OWNED PRIOR TO      SOLD PURSUANT TO THIS      SHARES OWNED AFTER
NAME OF SELLING STOCKHOLDER                      OFFERING                  PROSPECTUS                 OFFERING
                                                 --------                  ----------                 --------

[NAME]                                                                                                   0







                              PLAN OF DISTRIBUTION

         We are registering the shares of Common Stock issued to the selling
shareholders and issuable upon exercise of the warrants to permit the resale of
these shares of Common Stock by the holders of the shares of Common Stock and
warrants from time to time after the date of this prospectus. We will not
receive any of the proceeds from the sale by the selling shareholders of the
shares of Common Stock. We will bear all fees and expenses incident to our
obligation to register the shares of Common Stock.

         The selling shareholders may sell all or a portion of the shares of
Common Stock beneficially owned by them and offered hereby from time to time
directly or through one or more underwriters, broker-dealers or agents. If the
shares of Common Stock are sold through underwriters or broker-dealers, the
selling shareholders will be responsible for underwriting discounts or
commissions or agent's commissions. The shares of Common Stock may be sold in
one or more transactions at fixed prices, at prevailing market prices at the
time of the sale, at varying prices determined at the time of sale, or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions,

o   on any national securities exchange or quotation service on which the
    securities may be listed or quoted at the time of sale;

o   in the over-the-counter market;

o   in transactions otherwise than on these exchanges or systems or in the
    over-the-counter market;

o   through the writing of options, whether such options are listed on an
    options exchange or otherwise;

o   ordinary brokerage transactions and transactions in which the broker-dealer
    solicits purchasers;

o   block trades in which the broker-dealer will attempt to sell the shares as
    agent but may position and resell a portion of the block as principal to
    facilitate the transaction;

o   purchases by a broker-dealer as principal and resale by the broker-dealer
    for its account;

o   an exchange distribution in accordance with the rules of the applicable
    exchange;

o   privately negotiated transactions;

o   short sales;

o   sales pursuant to Rule 144;

o   broker-dealers may agree with the selling securityholders to sell a
    specified number of such shares at a stipulated price per share;

o   a combination of any such methods of sale; and

o   any other method permitted pursuant to applicable law.

         If the selling shareholders effect such transactions by selling shares
of Common Stock to or through underwriters, broker-dealers or agents, such
underwriters, broker-dealers or agents may receive



                                       2


commissions in the form of discounts, concessions or commissions from the
selling shareholders or commissions from purchasers of the shares of Common
Stock for whom they may act as agent or to whom they may sell as principal
(which discounts, concessions or commissions as to particular underwriters,
broker-dealers or agents may be in excess of those customary in the types of
transactions involved). In connection with sales of the shares of Common Stock
or otherwise, the selling shareholders may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the shares of Common
Stock in the course of hedging in positions they assume. The selling
shareholders may also sell shares of Common Stock short and deliver shares of
Common Stock covered by this prospectus to close out short positions and to
return borrowed shares in connection with such short sales. The selling
shareholders may also loan or pledge shares of Common Stock to broker-dealers
that in turn may sell such shares.

         The selling shareholders may pledge or grant a security interest in
some or all of the warrants or shares of Common Stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of Common Stock from time to time pursuant
to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933, as amended, amending,
if necessary, the list of selling shareholders to include the pledgee,
transferee or other successors in interest as selling shareholders under this
prospectus. The selling shareholders also may transfer and donate the shares of
Common Stock in other circumstances in which case the transferees, donees,
pledgees or other successors in interest will be the selling beneficial owners
for purposes of this prospectus.

         The selling shareholders and any broker-dealer participating in the
distribution of the shares of Common Stock may be deemed to be "underwriters"
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of Common Stock is made, a prospectus
supplement, if required, will be distributed which will set forth the aggregate
amount of shares of Common Stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
shareholders and any discounts, commissions or concessions allowed or reallowed
or paid to broker-dealers.

         Under the securities laws of some states, the shares of Common Stock
may be sold in such states only through registered or licensed brokers or
dealers. In addition, in some states the shares of Common Stock may not be sold
unless such shares have been registered or qualified for sale in such state or
an exemption from registration or qualification is available and is complied
with.

         There can be no assurance that any selling shareholder will sell any or
all of the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

         The selling shareholders and any other person participating in such
distribution will be subject to applicable provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, including,
without limitation, Regulation M of the Exchange Act, which may limit the timing
of purchases and sales of any of the shares of Common Stock by the selling
shareholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock. All of the foregoing may affect the marketability of the shares of Common
Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.



                                       3


         We will pay all expenses of the registration of the shares of Common
Stock pursuant to the registration rights agreement, estimated to be $[ ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or "blue sky" laws;
provided, however, that a selling shareholder will pay all underwriting
discounts and selling commissions, if any and any related legal expenses
incurred by it. We will indemnify the selling shareholders against liabilities,
including some liabilities under the Securities Act, in accordance with the
registration rights agreements, or the selling shareholders will be entitled to
contribution. We may be indemnified by the selling shareholders against civil
liabilities, including liabilities under the Securities Act, that may arise from
any written information furnished to us by the selling shareholder specifically
for use in this prospectus, in accordance with the related registration rights
agreements, or we may be entitled to contribution.

         Once sold under the shelf registration statement, of which this
prospectus forms a part, the shares of Common Stock will be freely tradable in
the hands of persons other than our affiliates.



























                                       4




